UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Money Market Fund, Inc. August 31, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments97.6% Rate (%) Date Amount ($) Value ($) California3.4% Alameda County Industrial Development Authority, Revenue (Golden West Paper Converting Corporation Project) (LOC; Comerica Bank) 0.28 9/7/11 3,315,000 a 3,315,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.26 9/7/11 5,730,000 a 5,730,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.26 9/7/11 3,000,000 a 3,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.34 10/12/11 3,000,000 3,000,000 Colorado1.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.17 9/1/11 4,700,000 a 4,700,000 District of Columbia1.8% District of Columbia, Enterprise Zone Revenue (Trigen-Pepco Energy Services, LLC Issue) (LOC; M&T Trust) 0.31 9/7/11 7,815,000 a 7,815,000 Florida15.7% Alachua Housing Finance Authority, MFHR (Edenwood Park Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.38 9/7/11 3,145,000 a,b,c 3,145,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.30 9/7/11 20,000,000 a 20,000,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.24 9/7/11 25,220,000 a,b,c 25,220,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.17 9/7/11 12,000,000 a 12,000,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Wells Fargo Bank) 0.48 9/7/11 4,000,000 a 4,000,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 0.17 9/7/11 2,500,000 a 2,500,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.48 9/7/11 2,580,000 a 2,580,000 Georgia3.6% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.27 9/16/11 6,000,000 6,000,000 Floyd County Development Authority, Revenue (Berry College Project) (LOC; FHLB) 0.17 9/7/11 6,000,000 a 6,000,000 Gwinnett County School District, GO Notes 5.00 2/1/12 2,000,000 2,039,825 Macon County Development Authority, IDR (Swartz Ag, LLC Project) (LOC; Branch Banking and Trust Co.) 0.28 9/7/11 1,840,000 a 1,840,000 Illinois2.9% Chicago, GO Notes (Project and Refunding Series) (Liquidity Facility; JPMorgan Chase Bank) 0.14 9/1/11 3,000,000 a 3,000,000 Chicago, GO Notes (Project and Refunding Series) (Liquidity Facility; JPMorgan Chase Bank) 0.14 9/1/11 2,500,000 a 2,500,000 Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; FHLB) 0.50 9/7/11 7,370,000 a 7,370,000 Indiana.8% Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.35 9/7/11 3,380,000 a,b,c 3,380,000 Iowa2.6% Iowa Finance Authority, Health Facilities Revenue (Iowa Health System) (LOC; Bank of America) 0.17 9/1/11 5,300,000 a 5,300,000 Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.23 9/7/11 6,000,000 a 6,000,000 Kentucky.7% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 3,000,000 3,006,324 Louisiana4.5% Ascension Parish, Revenue, CP (BASF SE) 0.31 10/14/11 1,000,000 1,000,000 Ascension Parish Industrial Development Board, Revenue (International Matex Tank Terminals - Geismar Project) (LOC; FHLB) 0.17 9/7/11 9,000,000 a 9,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.07 9/1/11 5,800,000 a 5,800,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.15 9/7/11 4,000,000 a 4,000,000 Maryland.3% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.26 9/7/11 1,100,000 a 1,100,000 Massachusetts6.1% Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) (Liquidity Facility; Barclays Bank PLC) 0.13 9/7/11 5,000,000 a 5,000,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.21 9/7/11 16,800,000 a 16,800,000 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 0.06 9/1/11 2,000,000 a 2,000,000 Northampton, GO Notes, BAN 1.50 2/10/12 3,000,000 3,011,164 Michigan2.3% Michigan, GO Notes 2.00 9/30/11 5,000,000 5,006,222 University of Michigan, CP 0.09 9/19/11 5,000,000 5,000,000 Minnesota1.1% University of Minnesota, CP 0.11 9/7/11 5,000,000 5,000,000 Missouri1.1% Missouri Health and Educational Facilities Authority, Health Facilities Revenue, Refunding (Sisters of Mercy Health System) (Liquidity Facility; Bank of America) 0.18 9/1/11 4,700,000 a 4,700,000 Nevada2.8% Clark County, Airport System Subordinate Lien Revenue (Las Vegas McCarran International Airport) (LOC; Citibank NA) 0.19 9/7/11 3,600,000 a 3,600,000 Clark County, Airport System Subordinate Lien Revenue (Las Vegas McCarran International Airport) (LOC; Royal Bank of Canada) 0.18 9/7/11 2,800,000 a 2,800,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.26 10/6/11 5,890,000 5,890,000 New Hampshire2.6% New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; FHLB) 0.19 9/7/11 8,235,000 a 8,235,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.14 9/1/11 3,315,000 a 3,315,000 New Jersey.5% Montclair Township, Temporary Notes 1.50 3/9/12 2,100,000 2,105,389 New York2.7% New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.13 9/1/11 5,800,000 a 5,800,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 6,000,000 6,000,000 North Carolina.5% North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wells Fargo Bank and LOC; GNMA) 0.18 9/7/11 2,150,000 a,b,c 2,150,000 Ohio3.0% Columbus, Sewerage System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.21 9/7/11 1,400,000 a,b,c 1,400,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.28 9/7/11 2,325,000 a 2,325,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.28 9/7/11 2,265,000 a 2,265,000 Montgomery County, Revenue (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 0.09 9/1/11 4,000,000 a 4,000,000 Union Township, GO Notes, BAN (Various Purpose) 1.25 9/13/11 1,100,000 1,100,179 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 2,000,000 2,009,400 Pennsylvania17.7% Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.38 1/19/12 4,600,000 4,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.17 9/7/11 13,500,000 a 13,500,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wells Fargo Bank) 0.39 9/7/11 1,000,000 a 1,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.26 9/7/11 1,500,000 a 1,500,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Trust) 0.26 9/7/11 4,720,000 a 4,720,000 Montgomery County Industrial Development Authority, Revenue (Abington Friends School Project) (LOC; Wells Fargo Bank) 0.19 9/7/11 165,000 a 165,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.36 9/7/11 15,000,000 a 15,000,000 Pennsylvania Housing Finance Agency, SFMR (LOC; Barclays Bank PLC) 0.17 9/7/11 10,350,000 a 10,350,000 Philadelphia School District, GO Notes, Refunding (LOC; Barclays Bank PLC) 0.15 9/7/11 22,000,000 a 22,000,000 RBC Municipal Products Inc. Trust (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.21 9/7/11 5,500,000 a,b,c 5,500,000 South Carolina1.7% Darlington County School District, GO Notes 1.25 5/1/12 2,000,000 2,011,560 South Carolina Association of Governmental Organizations, COP 1.50 4/13/12 5,500,000 5,542,733 Tennessee4.4% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.18 9/1/11 2,460,000 a 2,460,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.17 9/7/11 6,000,000 a 6,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.26 9/7/11 4,770,000 a,b,c 4,770,000 Tennessee, CP (Tennessee Consolidated Retirement System) 0.15 12/1/11 6,000,000 6,000,000 Texas9.9% Harris County, GO Notes, TAN 1.50 2/29/12 8,000,000 8,053,050 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.50 9/29/11 8,700,000 8,700,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.31 10/14/11 2,000,000 2,000,000 RBC Municipal Products Inc. Trust (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.21 9/7/11 4,000,000 a,b,c 4,000,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America, State Street Bank and Trust Co. and U.S. Bank NA) 0.13 9/15/11 3,600,000 3,600,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.20 9/7/11 9,000,000 a 9,000,000 Texas Department of Housing and Community Affairs, SFMR 0.20 9/7/11 8,235,000 a 8,235,000 Utah1.6% Salt Lake County, GO Notes, TRAN 2.50 12/29/11 7,000,000 7,053,923 Virginia.9% Richmond, CP (Liquidity Facility; Bank of America) 0.21 10/5/11 4,000,000 4,000,000 Washington.7% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.29 9/7/11 3,040,000 a 3,040,000 Wisconsin.6% Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/1/11 2,550,000 2,553,808 Total Investments (cost $429,208,577) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, these securities amounted to $49,565,000 or 11.3% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 429,208,577 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Money Market Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
